Exhibit THIS NOTE AND THE INDEBTEDNESS EVIDENCED HEREBY ARE SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AGREEMENT (AS AMENDED, RESTATED, SUPPLEMENTED, OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “SUBORDINATION AGREEMENT”) DATED AS OF JULY 10, 2, INC., A DELAWARE CORPORATION, PRINTWORKS SERIES E LLC, A DELAWARE LIMITED LIABILITY COMPANY, BATTERY VENTURES VII, L.P., A DELAWARE LIMITED PARTNERSHIP, BATTERY INVESTMENT PARTNERS VII, LLC, A DELAWARE LIMITED LIABILITY COMPANY AND VIKING ASSET MANAGEMENT L.L.C., A CALIFORNIA LIMITED LIABILITY COMPANY, TO THE SENIOR INDEBTEDNESS (AS DEFINED IN THE SUBORDINATION AGREEMENT); AND EACH HOLDER OF THIS NOTE, BY ITS ACCEPTANCE HEREOF, SHALL BE BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT. THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED (I) IN THE ABSENCE OF: (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SUCH ACT OR APPLICABLE STATE SECURITIES LAWS OR (B) AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION UNDER THE ACT OR APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED WITH RESPECT TO SUCH OFFER, SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION; OR (II) UNLESS SOLD PURSUANT TO RULE ACT. MRU HOLDINGS, INC. PROMISSORY NOTE $47,000 July 10, 2008 Subject to the terms and conditions of this Promissory Note (this “Note”), for value received, the undersigned, MRU Holdings, Inc., a Delaware corporation (the “Company”), whose address is 590 Madison Avenue, 13th Floor, New York 10022, hereby promises to pay to Battery Investment Partners VII, LLC or permitted assigns (the “Holder”) the principal amount of Forty Seven Thousand Dollars ($47,000) (the “Original Principal Amount”), together with interest thereon at the rate set forth below.This Note shall have an original issuance discount of 20% of the Original Principal Amount.Principal of, and accrued interest on, this Note shall be due and payable as hereinafter provided on the Maturity Date (as defined below). The following is a statement of the rights of the Holder of this Note and the terms and conditions to which this Note is subject, and to which the Holder, by acceptance of this Note, agrees: 1.Interest.Interest shall accrue on the unpaid Original Principal Amount of this Note from the date hereof until such Original Principal Amount is repaid in full, at a simple annual interest rate equal to eighteen percent (18%) per annum; provided, however, the
